 1   ALTSHULER BERZON LLP                                          MCGUIREWOODS LLP
     EVE H. CERVANTEZ (164709)                                     DAVID C. POWELL (129781)
 2   ecervantez@altshulerberzon.com                                dpowll@mcguirewoods.com
     117 Post Street, Suite 300                                    CAROLEE ANNE HOOVER (282018)
 3   San Francisco, CA 94108                                       choover@mcguirewoods.com
     Telephone (415) 421-7151                                      AARON R. MARIENTHAL (273154)
 4   Facsimile: (415) 362-8064                                     amarienthal@mcguirewoods.com
                                                                   Two Embarcadero Center, Suite 1300
 5   Counsel for Plaintiffs                                        San Francisco, CA 94111-3821
                                                                   Telephone: (415) 844-9944
 6   (Additional Counsel for Plaintiffs Appear                     Facsimile: (415) 844-9922
     on Signature Page)
 7                                                                 MCGUIREWOODS LLP
                                                                   K. ISSAC DEVYVER, Pro Hac Vice
 8                                                                 kdevyver@mcguirewoods.com
                                                                   NELLIE HESTIN, Pro Hac Vice
 9                                                                 nhestin@mcguirewoods.com
                                                                   260 Forbes Avenue, Suite 1800
10                                                                 Telephone: (412) 667-7909
                                                                   Facsimile: (412) 667-7993
11
                                                                   Counsel for Defendant
12

13                                   UNITED STATES DISTRICT COURT
14                                 NORTHERN DISTRICT OF CALIFORNIA
                                          OAKLAND DIVISION
15
     ANNIE CHANG, TIGER CHANG                                    Civil Action No. 4:19-cv-01973-HSG
16   INVESTMENTS, LLC, ASIANS
     INVESTING IN REAL ESTATE, LLC,
17   MELANIE GONZALES, GARY                                      CLASS ACTION
     GONZALES, and G&M YOU-NIQUE
18   PROPERTY, LLC, Individually and On                          JOINT STIPULATION TO EXTEND TIME
     Behalf of All Others Similarly Situated,                    TO RESPOND TO MOTION TO DISMISS
19                                                               PURSUANT TO L.R. 6-2; [PROPOSED]
                           Plaintiffs,                           ORDER
20
             v.                                                  N.D. Civil L.R. 6-2
21
     WELLS FARGO BANK, N.A.,                                     Hearing Date:   October 24, 2019
22                                                               Time:           2:00 p.m.
                           Defendant.                            Place:          Courtroom 2
23                                                               Judge:          Hon. Haywood S. Gilliam, Jr.
                                                             /
24

25                     Plaintiffs Annie Chang, Tiger Chang Investments, LLC, Asians Investing in Real
     Estate, LLC, Melanie Gonzales, Gary Gonzales, and G&M You-Niques Property LLC
26
     (collectively, “Plaintiffs”) and Defendant Wells Fargo Bank, N.A. (“Wells Fargo”), and by and
27
     through their counsel of record, hereby stipulate as follows:
28
                                                                  1
      JOINT STIPULATION TO EXTEND TIME TO RESPOND TO MOTION TO DISMISS PURSUANT TO L.R. 6-2
      Annie Chang, et al v. Wells Fargo Bank, N.A., Case No. 4:19-cv-01973-HSG
 1           1.       WHEREAS, on May 8, 2019, an Order was entered approving a schedule that

 2   called for Wells Fargo to file its Motion to Dismiss the initial complaint filed in this matter on

 3   June 10, 2019 (“the Order”);

 4           2.       WHEREAS, on June 10, 2019, Wells Fargo filed its Motion to Dismiss the initial

 5   complaint;

 6           3.        WHEREAS, the Order called for Plaintiffs to file their Opposition to Wells

 7   Fargo’s Motion to Dismiss on July 10, 2019 and for Wells Fargo to file its Reply on July 25,

 8   2019;

 9           4.         WHEREAS, the parties met and conferred on July 2, 2019 and agreed to extend

10   Plaintiffs’ deadline to respond to the Motion to Dismiss from July 10, 2019 to July 17, 2019, and

11   to extend Wells Fargo’s deadline to file its Reply from July 25, 2019 to August 1, 2019;

12           5.        WHEREAS, the hearing on Defendants’ Motion to Dismiss is now scheduled for

13   October 24, 2019;

14                     WHEREFORE, the Parties hereby agree that Plaintiffs’ deadline to file an

15   Opposition to Wells Fargo’s motion to dismiss is extended to July 17, 2019 and Wells Fargo’s

16   deadline to file a Reply is extended to August 1, 2019.

17
      Dated: July 3, 2019                                        Respectfully submitted,
18
                                                                 ALTSHULER BERZON LLP
19
                                                                 By:     /s/ Eve Cervantez
20                                                                            Eve Cervantez

21                                                                GOLDMAN SCARLATO & PENNY, P.C.
                                                                  Mark S. Goldman (pro hac vice)
22                                                                Paul J. Scarlato (pro hac vice)
23                                                                Alan L. Rosca (pro hac vice)

24                                                                LABATON SUCHAROW LLP
                                                                  Jonathan Gardner (pro hac vice)
25                                                                Alfred L. Fatale (pro hac vice)
                                                                  Ross M. Kamhi (pro hac vice)
26
                                                                Attorneys for Plaintiffs, Individually and
27                                                              on behalf of all others similarly situated.
28
                                                                  2
      JOINT STIPULATION TO EXTEND TIME TO RESPOND TO MOTION TO DISMISS PURSUANT TO L.R. 6-2
      Annie Chang, et al v. Wells Fargo Bank, N.A., Case No. 4:19-cv-01973-HSG
 1   Dated: July 3, 2019                                     MCGUIREWOODS LLP
 2                                                           By:        /s/ K. Issac Devyver
                                                                            K. Issac Devyver
 3
                                                                       David C. Powell
 4                                                                     Carolee Anne Hoover
                                                                       Aaron R. Marienthal
 5                                                                     Nelie Hestin (pro hac vice)
 6                                                              Attorneys for Defendant Wells Fargo
                                                                Bank, N.A.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                                   3
      JOINT STIPULATION TO EXTEND TIME TO RESPOND TO MOTION TO DISMISS PURSUANT TO L.R. 6-2
      Annie Chang, et al v. Wells Fargo Bank, N.A., Case No. 4:19-cv-01973-HSG
                                                   Signature Attestation
 1
     I attest that all signatories listed above, and on whose behalf this Stipulation is submitted, have
 2
     concurred in and authorized the filing of this Stipulation.
 3

 4
     Dated: July 3, 2019                                    Altshuler Berzon LLP
 5

 6                                                          By:       /s/ Eve Cervantez
                                                                           Eve Cervantez
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28                                                                4
      JOINT STIPULATION TO EXTEND TIME TO RESPOND TO MOTION TO DISMISS PURSUANT TO L.R. 6-2
      Annie Chang, et al v. Wells Fargo Bank, N.A., Case No. 4:19-cv-01973-HSG
                                                    [Proposed] Order
 1
            Pursuant to Stipulation, and good cause appearing, it is so ordered.
 2

 3
     Dated: 7/5/2019                                                 By: ______________________________
 4                                                                        Honorable Haywood S. Gilliam Jr.

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28                                                               5
     JOINT STIPULATION TO EXTEND TIME TO RESPOND TO MOTION TO DISMISS PURSUANT TO L.R. 6-2
     Annie Chang, et al v. Wells Fargo Bank, N.A., Case No. 4:19-cv-01973-HSG
